            Case 3:20-cv-01035-SI    Document 155   Filed 08/19/20   Page 1 of 2




Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington            Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                   DECLARATION OF MATTHEW
                                              BORDEN IN SUPPORT OF PLAINTIFFS’
LEWIS-ROLLAND; KAT MAHONEY;                   MOTION TO STRIKE DECLARATION
SERGIO OLMOS; JOHN RUDOFF;                    OF CHRIS BISHOP
ALEX MILAN TRACY; TUCK
WOODSTOCK; JUSTIN YAU; and those
similarly situated,
                Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
                Defendants.

PAGE 1 - BORDEN DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION TO STRIKE
         DECLARATION OF CHRIS BISHOP
         Case 3:20-cv-01035-SI        Document 155        Filed 08/19/20     Page 2 of 2




       I, Matthew Borden, declare:

       1.      I am an attorney at BraunHagey & Borden LLP and counsel of record for

Plaintiffs. I base this declaration on facts within my personal knowledge and if called upon to

testify, I could and would testify competently thereto.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of Plaintiff Mathieu

Lewis-Rolland’s Objections and Responses to Federal Defendants’ First Set of Interrogatories.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of Plaintiff Tuck

Woodstock’s Objections and Responses to Federal Defendants’ First Set of Interrogatories.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of Plaintiffs’ First Set of

Requests for Production to Defendant U.S. Department of Homeland Security.

       5.      On July 23, the Court granted a Temporary Restraining Order against the federal

defendants and allowed for expedited discovery. Plaintiffs served their first discovery requests

two days later, on July 25. Federal defendants did not propound interrogatories until August 10,

two days before their opposition to Plaintiffs’ Motion for Preliminary Injunction was due.

Plaintiffs served responses on August 12. The federal defendants did not cite any of Plaintiffs’

discovery responses in their opposition brief or at oral argument.



       I declare under penalty of perjury under the laws of United States of America that the

foregoing is true and correct.



Dated: August 19, 2020
                                                                  Matthew Borden




PAGE 2 - BORDEN DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION TO STRIKE
         DECLARATION OF CHRIS BISHOP
Case 3:20-cv-01035-SI   Document 155-1   Filed 08/19/20   Page 1 of 6




                    EXHIBIT 1
                        Case
   3:20-cv-01035-SI       Document
                                                155-1   Filed 08/19/20      Page 2 of 6




            Matthew Borden, admitted pro hac vice
            borden@braunhagey.com
            J. Noah Hagey, admitted pro hac vice
            hagey@braunhagey.com
            Athul K. Acharya, OSB No. 152436
            acharya@braunhagey.com
            Gunnar K. Martz, admitted pro hac vice
            martz@braunhagey.com
            BRAUNHAGEY & BORDEN LLP
            351 California Street, Tenth Floor
            San Francisco, CA 94104
            Telephone: (415) 599-0210
            Kelly K. Simon, OSB No. 154213
            ksimon@aclu-or.org
            AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
            P.O. Box 40585
            Portland, OR 97240
            Telephone: (503) 227-6928
            Attorneys for Plaintiffs

                                          UNITED STATES DISTRICT COURT

                                                 DISTRICT OF OREGON

                                                  PORTLAND DIVISION

            INDEX NEWSPAPERS LLC, a Washington                     Case No. 3:20-cv-1035-SI
            limited-liability company, dba PORTLAND
            MERCURY; DOUG BROWN; BRIAN
            CONLEY; SAM GEHRKE; MATHIEU                            PLAINTIFF MATHIEU LEWIS-
                                                                   ROLLAND’S OBJECTIONS AND
            LEWIS-ROLLAND; KAT MAHONEY;                            RESPONSES TO FEDERAL
            SERGIO OLMOS; JOHN RUDOFF;                             DEFENDANTS’ FIRST SET OF
            ALEX MILAN TRACY; TUCK                                 INTERROGATORIES
            WOODSTOCK; JUSTIN YAU; and those
            similarly situated,
                            Plaintiffs,
                    v.
            CITY OF PORTLAND, a municipal
            corporation; JOHN DOES 1-60, officers of
            Portland Police Bureau and other agencies
            working in concert; U.S. DEPARTMENT OF
            HOMELAND SECURITY; and U.S.
            MARSHALS SERVICE,
                            Defendants.

            PLAINTIFF MATHIEU LEWIS-ROLLAND’S OBJECTIONS AND RESPONSES TO
            FEDERAL DEFENDANTS’ FIRST SET OF INTERROGATORIES
                        Case
   3:20-cv-01035-SI       Document
                                                155-1   Filed 08/19/20     Page 3 of 6




                    Plaintiff Mathieu Lewis-Rolland, by and through undersigned counsel, hereby submits

            the following objections and responses to Defendant U.S. Department of Homeland Security and

            U.S. Marshals Service’s first set of interrogatories to individual plaintiffs.



            INTERROGATORY NO. 1:

                    Identify each protest you attended, by date, and the specific times you attended such

            protest. For each instance of attendance, identify whether you attended in a press capacity or not,

            and describe what press indicia you wore, if any.

            RESPONSE:

                    Plaintiff objects that this interrogatory is unduly burdensome as it was served on August

            10, 2020, just over a week before the Court is set to hear Plaintiffs’ motion for a preliminary

            injunction, even though the Court authorized expedited discovery on July 23 and the substance

            of this interrogatory was known to the federal defendants at that time. Plaintiff responds to the

            best of his memory and ability at this time, and reserves the right to supplement his responses

            under Federal Rule of Civil Procedure 26(e) if Plaintiff becomes aware of additional responsive

            information at a later date.

                    Notwithstanding this objection, Plaintiff responds as follows:

                    I attended protests within two blocks of the Hatfield Courthouse on:

                    1.      May 30, 4:30 p.m. to 10 p.m.

                    2.      May 31, 9 p.m., to June 1, 1 a.m.

                    3.      June 5, 9 p.m. to 11:30 p.m.

                    4.      July 3, 11 p.m., to July 4, 3 a.m.

                    5.      July 4, 9:30 p.m., to July 5, 12:30 a.m.

                    6.      July 6, 9 p.m., to July 7, 3 a.m.

                    7.      July 12, 1 a.m. to 2:30 a.m.

                    8.      July 16, 12:30 a.m. to 3 a.m.

                    9.      July 17, 1 a.m. to 3 a.m.

            PAGE 1 - PLAINTIFF MATHIEU LEWIS-ROLLAND’S OBJECTIONS AND RESPONSES
                     TO FEDERAL DEFENDANTS’ FIRST SET OF INTERROGATORIES
                        Case
   3:20-cv-01035-SI       Document
                                                155-1   Filed 08/19/20   Page 4 of 6




                    10.     July 18, 12 a.m. to 3 a.m. / 10 p.m. to July 19, 4:30 a.m.

                    11.     July 20, 10:30 p.m., to July 21, 3:30 a.m.

                    12.     July 22, 9 p.m., to July 23, 2:30 a.m.

                    13.     July 23, 10:30 p.m., to July 24, 3 a.m.

                    14.     July 24, 10:30 p.m., to July 25, 4:30 a.m.

                    15.     July 25, 10:30 p.m., to July 26, 3 a.m.

                    16.     July 28, 1 a.m. to 3:30 a.m. / 10 p.m. to July 29, 2 a.m.

                    17.     July 30, 12 a.m. to 2:30 a.m. / 11:30 p.m. to July 31, 1:30 a.m.

                    18.     August 3, 7:45 p.m. to 8:15 p.m.

                    19.     August 9, 9:30 p.m. to 10 p.m.

                    I have only ever attended the protests for documentary reasons as a member of the press,

            and I never protested. In May and June, I carried a Nikon D850 with a 70-200mm lens. Starting

            July 3, I wore a t-shirt marked with PRESS on front and back in big block letters. On July 15, I

            began wearing a white bicycle helmet marked with PRESS on front and sides. I also began

            wearing a backpack marked with PRESS in two locations. On July 17, I also began carrying a

            press pass from the Portland Mercury. On July 22, I started wearing a reflective fluorescent

            yellow vest with a see-through pocket for my press pass to replace my PRESS t-shirt. On July

            29, I replaced my white bicycle helmet with a black type 3a helmet marked PRESS on the front

            and sides.



            INTERROGATORY NO. 2:

                    For each protest attendance identified in response to INTERROGATORY NO. 1, describe

            in detail each interaction you had with any federal law enforcement officer.

            RESPONSE:

                    Plaintiff objects that this interrogatory is unduly burdensome as it was served on August

            10, 2020, just over a week before the Court is set to hear Plaintiffs’ motion for a preliminary

            injunction, even though the Court authorized expedited discovery on July 23 and the substance

            PAGE 2 - PLAINTIFF MATHIEU LEWIS-ROLLAND’S OBJECTIONS AND RESPONSES
                     TO FEDERAL DEFENDANTS’ FIRST SET OF INTERROGATORIES
                        Case
   3:20-cv-01035-SI       Document
                                                155-1   Filed 08/19/20     Page 5 of 6




            of this interrogatory was known to the federal defendants at that time. Plaintiff further objects to

            the use of the term “interaction” as vague, and to the extent that the federal defendants seek

            information about each and every time Plaintiff interacted in any way with any one of the

            hundreds of federal agents policing the Portland protests, unduly burdensome and not

            proportional to the needs of the case. Plaintiff responds to the best of his memory and ability at

            this time, and reserves the right to supplement his responses under Federal Rule of Civil

            Procedure 26(e) if Plaintiff becomes aware of additional responsive information at a later date.

                     Notwithstanding these objections, Plaintiff responds that my interactions with federal

            agents include:

                     On all of the days above, federal agents exposed me to tear gas, except August 3 and 9.

                     In the early morning of July 12, a federal agent shoved me from behind with his gun,

            without warning. Then a federal agent pointed a weapon at me. A minute later I was shot 10

            times in the back with impact munitions as I turned to document a tear-gas canister that was

            deployed into the street. I was left with severe lacerations and bruises all over my back and right

            elbow.

                     In the early morning of July 18, federal agents fired a couple of flash-bang grenades in

            my direction as I approached Lownsdale Square Park.

                     In the late evening of July 18, federal agents fired tear gas in my direction.

                     In the early morning of July 21, federal agents directly targeted me with impact

            munitions, tear gas, and flash-bang grenades, all of which were fired in my direction on multiple

            occasions. Federal agents also aimed at me with multiple weapons, including weapons that

            appeared to be loaded with lethal ammunition, and including one instance where a federal agent

            held his weapon on me for at least 5 seconds at very close range while I had my free hand up in

            the air and was identifying as press.

                     In the late evening of July 22, federal agents shot impact munitions at me through the

            fence in front of the Hatfield Courthouse, while I was standing 6 ft away from the mayor. The

            munitions hit the fence, and shrapnel hit me and damaged my camera and backpack.

            PAGE 3 - PLAINTIFF MATHIEU LEWIS-ROLLAND’S OBJECTIONS AND RESPONSES
                     TO FEDERAL DEFENDANTS’ FIRST SET OF INTERROGATORIES
                        Case
   3:20-cv-01035-SI       Document
                                                155-1   Filed 08/19/20    Page 6 of 6




                    In the early morning of July 23, federal agents directly targeted and hit me in the chest

            with a tear-gas canister.

                    In the late evening of July 24, federal agents directly targeted and hit me with impact

            munitions on the left shoulder, leaving me with a heavy bruise and laceration.

                    In the late evening of July 25, federal agents targeted a group of legal observers and

            press, including me, with tear gas.

                    In the early morning of July 26, federal agents hit me with a tear-gas grenade, and

            narrowly missed me with other munitions.

                    In the early morning of July 30, federal agents pushed and shoved me. They also fired at

            a group of press, including me, with flash-bang grenades, impact munitions, and mace. They

            narrowly missed me, but other members of the press next to me were directly hit.



                    As to the responses: I declare under penalty of perjury under the laws of United States of

            America that the foregoing is true and correct.

            Dated: August 11, 2020                                  _______________________________
                                                                          Mathieu Lewis-Rolland


                    As to the objections:

            Dated: August 11, 2020                                  By: /s/ Matthew Borden
                                                                            Matthew Borden, pro hac vice
                                                                            J. Noah Hagey, pro hac vice
                                                                            Athul K. Acharya, OSB No. 152436
                                                                            Gunnar K. Martz, pro hac vice
                                                                            BRAUNHAGEY & BORDEN LLP

                                                                           Kelly K. Simon, OSB No. 154213
                                                                           ACLU FOUNDATION OF OREGON

                                                                           Attorneys for Plaintiffs




            PAGE 4 - PLAINTIFF MATHIEU LEWIS-ROLLAND’S OBJECTIONS AND RESPONSES
                     TO FEDERAL DEFENDANTS’ FIRST SET OF INTERROGATORIES
Case 3:20-cv-01035-SI   Document 155-2   Filed 08/19/20   Page 1 of 7




                    EXHIBIT 2
                        Case
      3:20-cv-01035-SI
                                           Document
                                                 155-2   Filed 08/19/20      Page 2 of 7




           Matthew Borden, admitted pro hac vice
           borden@braunhagey.com
           J. Noah Hagey, admitted pro hac vice
           hagey@braunhagey.com
           Athul K. Acharya, OSB No. 152436
           acharya@braunhagey.com
           Gunnar K. Martz, admitted pro hac vice
           martz@braunhagey.com
           BRAUNHAGEY & BORDEN LLP
           351 California Street, Tenth Floor
           San Francisco, CA 94104
           Telephone: (415) 599-0210
           Kelly K. Simon, OSB No. 154213
           ksimon@aclu-or.org
           AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
           P.O. Box 40585
           Portland, OR 97240
           Telephone: (503) 227-6928
           Attorneys for Plaintiffs

                                         UNITED STATES DISTRICT COURT

                                                DISTRICT OF OREGON

                                                PORTLAND DIVISION

           INDEX NEWSPAPERS LLC, a Washington                    Case No. 3:20-cv-1035-SI
           limited-liability company, dba PORTLAND
           MERCURY; DOUG BROWN; BRIAN
           CONLEY; SAM GEHRKE; MATHIEU                           PLAINTIFF TUCK WOODSTOCK’S
                                                                 OBJECTIONS AND RESPONSES TO
           LEWIS-ROLLAND; KAT MAHONEY;                           FEDERAL DEFENDANTS’ FIRST SET
           SERGIO OLMOS; JOHN RUDOFF;                            OF INTERROGATORIES
           ALEX MILAN TRACY; TUCK
           WOODSTOCK; JUSTIN YAU; and those
           similarly situated,
                           Plaintiffs,
                   v.
           CITY OF PORTLAND, a municipal
           corporation; JOHN DOES 1-60, officers of
           Portland Police Bureau and other agencies
           working in concert; U.S. DEPARTMENT OF
           HOMELAND SECURITY; and U.S.
           MARSHALS SERVICE,
                           Defendants.

           PLAINTIFF TUCK WOODSTOCK’S OBJECTIONS AND RESPONSES TO FEDERAL
           DEFENDANTS’ FIRST SET OF INTERROGATORIES
                        Case
      3:20-cv-01035-SI
                                           Document
                                                 155-2   Filed 08/19/20      Page 3 of 7




                   Plaintiff Tuck Woodstock, by and through undersigned counsel, hereby submits the

           following objections and responses to Defendant U.S. Department of Homeland Security and

           U.S. Marshals Service’s first set of interrogatories to individual plaintiffs.



           INTERROGATORY NO. 1:

                   Identify each protest you attended, by date, and the specific times you attended such

           protest. For each instance of attendance, identify whether you attended in a press capacity or not,

           and describe what press indicia you wore, if any.

           RESPONSE:

                   Plaintiff objects that this interrogatory is unduly burdensome as it was served on August

           10, 2020, just over a week before the Court is set to hear Plaintiffs’ motion for a preliminary

           injunction, even though the Court authorized expedited discovery on July 23 and the substance

           of this interrogatory was known to the federal defendants at that time. Plaintiff responds to the

           best of their memory and ability at this time, and reserves the right to supplement their responses

           under Federal Rule of Civil Procedure 26(e) if Plaintiff becomes aware of additional responsive

           information at a later date.

                   Notwithstanding this objection, Plaintiff responds as follows:

                   I attended protests within two blocks of the Hatfield Courthouse on June 3-4, 6-8, 10-15,

           19-23, 25, and 28; and July 1-3, 5, 6-7, 15-16, 19-22, and 24-25. I generally attended from
           9:30 p.m. to midnight or a little after midnight in June, and from 9:30 p.m. until around 2 a.m. in
           July. Each day I attended, I attended as a member of the press, and I never protested. I wore a

           press pass every day, and on July 20 I began wearing a helmet that said “PRESS” in large letters

           on three sides, which I wore on every following day.



           INTERROGATORY NO. 2:

                   For each protest attendance identified in response to INTERROGATORY NO. 1, describe

           in detail each interaction you had with any federal law enforcement officer.

           PAGE 1 - PLAINTIFF TUCK WOODSTOCK’S OBJECTIONS AND RESPONSES TO
                    FEDERAL DEFENDANTS’ FIRST SET OF INTERROGATORIES
                        Case
      3:20-cv-01035-SI
                                           Document
                                                 155-2   Filed 08/19/20    Page 4 of 7




           RESPONSE:

                   Plaintiff objects that this interrogatory is unduly burdensome as it was served on August

           10, 2020, just over a week before the Court is set to hear Plaintiffs’ motion for a preliminary

           injunction, even though the Court authorized expedited discovery on July 23 and the substance

           of this interrogatory was known to the federal defendants at that time. Plaintiff further objects to

           the use of the term “interaction” as vague, and to the extent that the federal defendants seek

           information about each and every time Plaintiff interacted in any way with any one of the

           hundreds of federal agents policing the Portland protests, unduly burdensome and not

           proportional to the needs of the case. Plaintiff responds to the best of their memory and ability at

           this time, and reserves the right to supplement their responses under Federal Rule of Civil

           Procedure 26(e) if Plaintiff becomes aware of additional responsive information at a later date.

                   Notwithstanding these objections, Plaintiff responds as follows:

                   On the night of July 1, officers whom I believe were FPS agents fired pepper balls into

           the crowd without warning, causing me and the rest of the crowd to cough and sneeze during a

           pandemic.

                   On the night of July 5, I had multiple interactions with federal agents:

                   x   USMS agents chased the crowd from the federal courthouse to Lownsdale Square and

                       were pouring through the streets. I approached multiple agents—holding up my press

                       badge and verbally identifying myself as press—and asked what organization they

                       were affiliated with, since I couldn’t tell from the uniforms. The officers refused to

                       talk to me or even make eye contact with me, pointedly turning their head away when

                       I spoke to them.

                   x   Later, I approached an FPS agent and asked him to identify his organization. He told

                       me to move away from the line of officers. He appeared to be holding a gun with live

                       rounds.

                   x   Federal agents executed a massed charge against a crowd of nonviolent protesters and

                       press without any warning and without any apparent motivation. I tried to film the

           PAGE 2 - PLAINTIFF TUCK WOODSTOCK’S OBJECTIONS AND RESPONSES TO
                    FEDERAL DEFENDANTS’ FIRST SET OF INTERROGATORIES
                        Case
      3:20-cv-01035-SI
                                           Document
                                                 155-2   Filed 08/19/20    Page 5 of 7




                       dispersal as I walked out of the park, as a member of the press, but a federal officer,

                       who I believe was a USMS agent, chased me with a baton and forced me to

                       physically run, which did not allow me to film the dispersal. I visually and verbally

                       identified myself as press, and he acknowledged that he knew I was press.

                   x   Later during the same dispersal, federal agents ordered the crowd to move west on

                       SW Main Street. Another USMS agent approached me holding his baton out and

                       yelling “GET BACK, GET BACK, GET BACK!” I replied that I was already moving

                       backwards, which was true, and he said “GET BACK FASTER!” Again, I had

                       visually and verbally identified myself as press.

                   x   While I was still complying with orders to move west on SW Main Street, a federal

                       officer, who I believe was an FPS agent, pointed a gun loaded with pepper balls

                       straight at my head, even though I was holding up my press pass and complying with

                       orders.

                   x   Once the protest returned to Lownsdale Square, federal agents once again charged

                       towards the crowd without warning. Unidentified agents yelled at me to “MOVE”

                       and I was unable to keep filming.

                   x   During this dispersal maneuver, federal officers sprinted straight towards me; I held

                       up my press pass and yelled “PRESS!” but they still forced me to literally sprint

                       away, preventing me from filming.

                   On the night of July 16, I had several interactions with federal agents:

                   x   Federal agents fired rounds of pepper balls at a peaceful crowd of protesters and

                       press, creating a cloud of pepper-spray smoke that caused the crowd to cough and

                       sneeze during a pandemic.

                   x   Federal agents then deployed an extremely large quantity of tear gas without warning

                       or apparent provocation. I was completely incapacitated and was left blinded and

                       choking against the wall of the Justice Center for several minutes, unable to document

                       the rest of the protest.

           PAGE 3 - PLAINTIFF TUCK WOODSTOCK’S OBJECTIONS AND RESPONSES TO
                    FEDERAL DEFENDANTS’ FIRST SET OF INTERROGATORIES
                        Case
      3:20-cv-01035-SI
                                           Document
                                                 155-2   Filed 08/19/20    Page 6 of 7




                   x   Federal agents continued to deploy smoke, tear gas, flashbangs, and hundreds of

                       rounds of munitions as protesters and press, including me, peacefully retreated.

                   x   Federal agents gathered outside the courthouse and continued gassing the crowd,

                       leaving me once again unable to work. I was forced to ask a medic to give me a

                       thorough eye flush, which then rendered my face mask, which I wear to protect

                       myself and others from the risk of COVID-19, useless. The tear gas also caused

                       severe harm to my reproductive-health system, forcing me to leave early and

                       preventing me from continuing to report. Federal agents’ extreme and unwarranted

                       use of tear gas on this night caused so much damage to my lungs that I was unable to

                       return to report on protests for two days.

                   On the night of July 19, I had two interactions with federal agents:

                   x   Federal agents launched several flash-bang grenades into the crowd directly where I

                       was standing, temporarily damaging my hearing.

                   x   Federal agents fired so much tear gas into the crowd that I was completely unable to

                       see for several minutes. I gave myself an eye flush and then got a second eye flush

                       from a medic but I still was unable to do my job for nearly an hour, and struggled

                       with the effects on my eyes for the rest of the night.

                   On the night of July 21, I had several interactions with federal agents:

                   x   Federal agents deployed tear gas and flash-bang grenades into Lownsdale Square

                       directly where I was standing. I was enveloped in tear gas and was forced to leave to

                       avoid being shot with pepper balls.

                   x   When I returned to film the front lines of the protest, federal agents used so much tear

                       gas and pepper balls that I was able to continue reporting only because I had brought

                       my own respirator.

                   x   I wanted to film something a block away from the main protests (from SW Main

                       Street to SW Salmon Street) but could not find a safe way to do so because federal

                       agents were firing so many pepper balls into Lownsdale Square.

           PAGE 4 - PLAINTIFF TUCK WOODSTOCK’S OBJECTIONS AND RESPONSES TO
                    FEDERAL DEFENDANTS’ FIRST SET OF INTERROGATORIES
                        Case
      3:20-cv-01035-SI
                                           Document
                                                 155-2   Filed 08/19/20     Page 7 of 7




                   On the night of July 22, I had several interactions with federal agents. They shot tear gas

           at me or in my immediate vicinity at least five times, each time preventing me from continuing to

           do my job for several minutes. Twice the tear gas was so bad I was forced to leave the area.

           Federal agents also hit me with shrapnel from a flash-bang grenade while I was filming the

           protest in Lownsdale Square.

                   On the night of July 24, I had several interactions with federal agents. Again, federal

           agents shot tear gas and flash-bang grenades directly at me or my immediate vicinity at least five

           times. At one point, a flash-bang grenade hit the person in front of me, another hit the person

           next to me, and a third also landed near me. This quick succession of flash-bang grenades

           damaged my hearing—I hope only temporarily. Ultimately, my respirator filters were so

           thoroughly clogged by tear gas that I began choking, became unable to see, and was forced to

           stop filming federal officers and leave for the night.



                   As to the responses: I declare under penalty of perjury under the laws of United States of

           America that the foregoing is true and correct.

           Dated: August 11, 2020                                   _______________________________
                                                                          Tuck Woodstock


                   As to the objections:

           Dated: August 11, 2020                                   By: /s/ Matthew Borden
                                                                            Matthew Borden, pro hac vice
                                                                            J. Noah Hagey, pro hac vice
                                                                            Athul K. Acharya, OSB No. 152436
                                                                            Gunnar K. Martz, pro hac vice
                                                                            BRAUNHAGEY & BORDEN LLP

                                                                          Kelly K. Simon, OSB No. 154213
                                                                          ACLU FOUNDATION OF OREGON

                                                                          Attorneys for Plaintiffs




           PAGE 5 - PLAINTIFF TUCK WOODSTOCK’S OBJECTIONS AND RESPONSES TO
                    FEDERAL DEFENDANTS’ FIRST SET OF INTERROGATORIES
Case 3:20-cv-01035-SI   Document 155-3   Filed 08/19/20   Page 1 of 11




                        EXHIBIT 3
       Case 3:20-cv-01035-SI     Document 155-3   Filed 08/19/20   Page 2 of 11




Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington          Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                 PLAINTIFFS’ FIRST SET OF REQUESTS
                                            FOR PRODUCTION TO DEFENDANT
LEWIS-ROLLAND; KAT MAHONEY;                 U.S. DEPARTMENT OF HOMELAND
SERGIO OLMOS; JOHN RUDOFF;                  SECURITY
ALEX MILAN TRACY; TUCK
WOODSTOCK; JUSTIN YAU; and those
similarly situated,
               Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
               Defendants.

PLAINTIFFS’ 1ST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT U.S.
DEPARTMENT OF HOMELAND SECURITY
       Case 3:20-cv-01035-SI         Document 155-3        Filed 08/19/20      Page 3 of 11




       Propounding Parties:        Plaintiffs Index Newspapers LLC dba Portland Mercury, Doug
                                   Brown, Brian Conley, Sam Gehrke, Mathieu Lewis-Rolland,
                                   Kat Mahoney, Sergio Olmos, John Rudoff, Alex Milan Tracy,
                                   Tuck Woodstock, and Justin Yau

       Responding Party:           Defendant U.S. Department of Homeland Security

       Set Number:                 One
       Pursuant to the Temporary Restraining Order Enjoining Federal Defendants (Dkt. 84)

(“TRO”) ¶ 9 (authorizing “mutual expedited discovery”), Plaintiffs Index Newspapers LLC dba

Portland Mercury, Doug Brown, Brian Conley, Sam Gehrke, Mathieu Lewis-Rolland, Kat

Mahoney, Sergio Olmos, John Rudoff, Alex Milan Tracy, Tuck Woodstock, and Justin Yau

hereby demand responses to requests for production for inspection, photographing and copying

documents and tangible things described in the categories below to be produced at the law

offices of BraunHagey & Borden LLP, 351 California Street, 10th Floor, San Francisco, CA

94104 (or as otherwise agreed to by the Parties). Per the Court’s instructions, Defendant’s

responses must be served on Plaintiffs within such time so as to allow Plaintiffs to “be fully

prepared to present all relevant facts and legal issues at a preliminary injunction hearing.” Id.

                                     I.      DEFINITIONS
       As used in these Requests:

       1.      The term “FPS” refers to the Federal Protective Service and all employees,

agents, representatives, consultants, attorneys, contractors, and any other persons acting under its

control or behalf, and includes, without limitation, L. Eric Patterson, Richard K. Cline, and any

predecessor or successor.

       2.      The term “ICE” refers to U.S. Immigration and Customs Enforcement and all

employees, agents, representatives, consultants, attorneys, contractors, and any other persons

acting under its control or behalf, and includes, without limitation, Matthew Albence, Derek

Benner, and any predecessor or successor.

       3.      The term “CBP” refers to U.S. Customs and Border Protection and all employees,

agents, representatives, consultants, attorneys, contractors, and any other persons acting under its

PAGE 1 - PLAINTIFFS’ 1ST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT
         U.S. DEPARTMENT OF HOMELAND SECURITY
        Case 3:20-cv-01035-SI         Document 155-3       Filed 08/19/20     Page 4 of 11




control or behalf, and includes, without limitation, Mark Morgan, Robert Perez, and any

predecessor or successor.

        4.      The term “USBP” refers to the U.S. Border Patrol and all employees, agents,

representatives, consultants, attorneys, contractors, and any other persons acting under its control

or behalf, and includes, without limitation, Rodney Scott, Raul Ortiz, and any predecessor or

successor.

        5.      The term “BORTAC” refers to the Border Patrol Tactical Unit and all employees,

agents, representatives, consultants, attorneys, contractors, and any other persons acting under its

control or behalf, and includes, without limitation, any predecessor or successor.

        6.      The terms “you,” “your,” and “DHS” refer, collectively and individually, to the

U.S. Department of Homeland Security; FPS; ICE; CBP; USBP; BORTAC; and all employees,

agents, representatives, consultants, attorneys, contractors, and any other persons acting under

your control or behalf, and includes, without limitation, Chad Wolf, Ken Cuccinelli, and any

predecessor or successor.

        7.      The term “complaint” refers to the operative Second Amended Complaint (Dkt.

53) in this case.

        8.      The term “TRO” refers to the Temporary Restraining Order Enjoining Federal

Defendants (Dkt. 84) in this case.

        9.      The term “Executive Order” refers to the Executive Order on Protecting

American Monuments, Memorials, and Statues and Combating Recent Criminal Violence, issued

on June 26, 2020.

        10.     The term “communications” refers to the transmittal of information (in the form

of facts, ideas, inquiries, or otherwise) whether orally, in writing, or otherwise, and whether in

the form of emails, messages, text messages, SMS, chat logs, radio transmissions, letters,

envelopes, telegrams, or otherwise.

        11.     The term “document” is used in the broadest possible sense, and means, without

limitation, any written, printed, typed, photostatic, photographed, recorded or otherwise

PAGE 2 - PLAINTIFFS’ 1ST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT
         U.S. DEPARTMENT OF HOMELAND SECURITY
        Case 3:20-cv-01035-SI        Document 155-3         Filed 08/19/20      Page 5 of 11




reproduced communication or representation, whether comprised of letters, words, numbers,

pictures, sounds or symbols, or any notes, records, studies, analyses, contracts, agreements,

projections, estimates, working papers, summaries, statistical statements, financial statements or

work papers, accounts, analytical records, reports or summaries of investigations, opinions or

reports of consultants, opinions or reports of accountants, or other reports, trade letters, press

releases, comparisons, books, diaries, articles, magazines, newspapers, booklets, brochures,

pamphlets, circulars, bulletins, notices, forecasts, drawings, diagrams, instructions, minutes of

meetings, questionnaires, and surveys, charts, graphs, photographs, phonographs, films,

videotapes, disks, data cells, drums, printouts and all other data compilations from which

information can be obtained, any preliminary versions, drafts, or revisions of any kind of the

foregoing, and other writings or documents of whatever description or kind, whether produced or

authored by you or by anyone else, including non-identical copies of any of the foregoing, now

in your possession, custody, or control.

        12.    The term “person” refers to natural persons, corporations, firms, proprietorships,

partnerships, trusts, joint ventures, groups, associations, institutes, organizations, and any other

business, governmental or legal entities, including any divisions, departments, and units thereof.

        13.    The term “identify” means to set forth in detail a description of those facts,

actions, or tangible items, including the dates, location, and any persons or entities necessary to

provide detailed information concerning the relevant facts, actions, or tangible items, as well as

the name of the person or entity; the person or entity’s current business address, including the

name of any entity at which a person works; and if no business address is known, state the

residential address for any person identified.

        14.    The term “related to” means making a statement about, mentioning, referring to,

discussing, describing, reflecting, evidencing, identifying, dealing with, consisting of,

constituting, or in any way pertaining to the subject, in whole or in part.

        15.    The term “containing” means mentioning, describing, or including, in whole or in

part.

PAGE 3 - PLAINTIFFS’ 1ST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT
         U.S. DEPARTMENT OF HOMELAND SECURITY
        Case 3:20-cv-01035-SI        Document 155-3        Filed 08/19/20    Page 6 of 11




        16.     The singular includes the plural and vice versa, except as the context may require

otherwise; reference to any gender includes the other gender; the words “and” and “or” shall be

construed as either conjunctive or disjunctive in such manner as will broaden as widely as

possible the scope of any topic; the words “any” and “all” mean “any and all”; the words “each”

and “every” mean “each and every”; and the word “including” means “including without

limitation.”

                                    II.     INSTRUCTIONS
        1.      The following inspection demands seek production for inspection and copying of

all responsive documents in your possession, custody, or control, wherever located.

        2.      Please identify and produce as a separate document any non-identical copy of a

document, including copies with notes, highlighting, comments, or marginalia of any nature,

and drafts.

        3.      If there are no documents responsive to a category in this inspection demand,

please state that in writing.

        4.      For each document that you decline to make available for inspection and copying

on the grounds of privilege or the attorney-work-product rule, please provide the following

information:

                a.      State the date on which the document was created;

                b.      State the title of the document;

                c.      Briefly describe the nature and contents of the document;

                d.      Identify each person or entity that received a copy of the document or to

                        whom the document or its contents were disclosed;

                e.      Identify the privilege or rule that you contend protects the document

                        from disclosure; and

                f.      Identify each fact on which you base your contention that the privilege or

                        rule identified in your response applies.



PAGE 4 - PLAINTIFFS’ 1ST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT
         U.S. DEPARTMENT OF HOMELAND SECURITY
       Case 3:20-cv-01035-SI            Document 155-3        Filed 08/19/20      Page 7 of 11




       5.         If any material is redacted from a document, please indicate that in the response

to the inspection demand and state the basis for each redaction.

       6.         If, for any reason, any of the documents, objects, or tangible things to be

produced pursuant to these inspection demands has been destroyed, lost, or otherwise disposed

of, please state for each category the following information:

                  a.     A description of the document, object, or tangible thing to be produced.

                         If the destroyed, lost or otherwise disposed of item is a document,

                         identify the document by date, drafter, recipient, and subject matter.

                  b.     The date the document, object or tangible thing was lost, destroyed, or

                         disposed of.

                  c.     All witnesses who have knowledge of the loss, destruction, or disposal.

                  d.     If the loss, destruction, or disposal related to an object or tangible thing,

                         identify all documents that relate or refer to the loss, destruction, or

                         disposal.

       7.         If a document is responsive to a request for production and is in your control, but

not in your possession or custody, identify all persons with possession or custody.

       8.         Please produce documents in their native format where applicable.

       9.         Unless otherwise identified, the responsive time period is from January 20, 2017,

to the present.

                            III.     REQUESTS FOR PRODUCTION
REQUEST FOR PRODUCTION NO. 1:

       All documents and communications, including all text messages, from you related to

complying with the TRO, since July 23, 2020, to the present.

REQUEST FOR PRODUCTION NO. 2:

       All documents and communications, including all text messages, from you containing

the word “press” or “reporter” or “media” or “journalist” or “legal observer,” since May 26,

2020, to the present.

PAGE 5 - PLAINTIFFS’ 1ST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT
         U.S. DEPARTMENT OF HOMELAND SECURITY
        Case 3:20-cv-01035-SI       Document 155-3        Filed 08/19/20     Page 8 of 11




REQUEST FOR PRODUCTION NO. 3:

        All documents containing or related to any DHS, FPS, ICE, CBP, USBP, or

BORTAC memorandum containing the word “press” or “reporter” or “media” or “journalist” or

“legal observer” in the body or title of the memorandum, since May 26, 2020, to the present.

REQUEST FOR PRODUCTION NO. 4:

        All documents and communications, including all text messages, from you related to

the Executive Order, since May 26, 2020, to the present.

REQUEST FOR PRODUCTION NO. 5:

        All documents and communications, including all text messages, from you related to

Operation Diligent Valor, Operation Legend, or any equivalent.

REQUEST FOR PRODUCTION NO. 6:

        All documents and communications, including all text messages, from you related to

the deployment or presence of federal agents in Portland, Oregon, since May 26, 2020, to the

present.

REQUEST FOR PRODUCTION NO. 7:

        All documents and communications, including all text messages, from you related to

the contracting or deployment of any security personnel, including protective security officers, in

Portland, Oregon, since May 26, 2020, to the present.

REQUEST FOR PRODUCTION NO. 8:

        All documents and communications, including all text messages, from you related to

any policies or procedures related to how journalists or legal observers are treated at or during

protests, riots, or dispersals.

REQUEST FOR PRODUCTION NO. 9:

        All documents and communications, including text messages, from you related to the

May 17, 2019 memorandum for all DHS employees entitled: “Information Regarding First

Amendment Protected Activities” (Dkt. 67-6), since May 17, 2019, to the present.



PAGE 6 - PLAINTIFFS’ 1ST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT
         U.S. DEPARTMENT OF HOMELAND SECURITY
        Case 3:20-cv-01035-SI        Document 155-3        Filed 08/19/20      Page 9 of 11




REQUEST FOR PRODUCTION NO. 10:

        All documents and communications, including text messages, from you related to any

crowd control training, techniques, policies, or procedures (including all documents and

communications containing reference to a lack of crowd control training).

REQUEST FOR PRODUCTION NO. 11:

        All documents and communications, including text messages, from you related to any

de-escalation training, techniques, policies, or procedures (including all documents and

communications containing reference to a lack of de-escalation training).

REQUEST FOR PRODUCTION NO. 12:

        All documents and communications, including text messages, from you related to any

training, techniques, policies, or procedures related to differentiating among (1) protesters, (2)

rioters, and (3) people present for other reasons, such as journalists, legal observers, medics, and

clergy (including all documents and communications containing reference to a lack of such

training).

REQUEST FOR PRODUCTION NO. 13:

        All documents and communications, including text messages, from you related to any

training, techniques, policies, or procedures related to the use of force in response to threats to

federal property (including all documents and communications containing reference to a lack

of such training).

REQUEST FOR PRODUCTION NO. 14:

        All documents and communications, including text messages, from you related to any

techniques, policies, or procedures related to differentiating among (1) protesters, (2) rioters,

and (3) people present for other reasons, such as journalists, legal observers, medics, and clergy.

REQUEST FOR PRODUCTION NO. 15:

        All documents related to any studies or investigations related to whether journalists or

legal observers in Portland pose any threat to law enforcement or crowd control or related to

how you may treat journalists or legal observers.

PAGE 7 - PLAINTIFFS’ 1ST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT
         U.S. DEPARTMENT OF HOMELAND SECURITY
      Case 3:20-cv-01035-SI          Document 155-3        Filed 08/19/20    Page 10 of 11




REQUEST FOR PRODUCTION NO. 16:

          All documents related to any studies or investigations that you have started, conducted,

or completed related to any incidents in which journalists or legal observers have been allegedly

assaulted or harmed.

REQUEST FOR PRODUCTION NO. 17:

          All documents and communications, including all radio transmissions, created on or

after July 23, 2020, related to the defense of any federal property in Portland, Oregon.

REQUEST FOR PRODUCTION NO. 18:

          All documents and communications, including all radio transmissions, created on or

after May 26, 2020, related to the surveillance of any journalists or legal observers, including

aerial surveillance and “stingray” or other cellphone-interception surveillance.

REQUEST FOR PRODUCTION NO. 19:

          All documents and communications, including text messages, from you related to any

coordination of operations or agreement to coordinate operations with state or local law

enforcement in Portland, Oregon, including the Portland Police Bureau and the Multnomah

County Sheriff’s Office, including the stationing of personnel in the Multnomah County Justice

Center.

REQUEST FOR PRODUCTION NO. 20:

          All documents and communications, including all text messages, related to the

complaint.

REQUEST FOR PRODUCTION NO. 21:

          All documents and communications, including all text messages, related to the TRO.

REQUEST FOR PRODUCTION NO. 22:

          All documents and communications that support the allegations in your opposition

memorandum to the TRO, filed on July 21, 2020 (Dkt. 67).




PAGE 8 - PLAINTIFFS’ 1ST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT
         U.S. DEPARTMENT OF HOMELAND SECURITY
      Case 3:20-cv-01035-SI   Document 155-3   Filed 08/19/20    Page 11 of 11




Dated: July 25, 2020                       BRAUNHAGEY & BORDEN LLP
                                           ACLU FOUNDATION OF OREGON


                                           By: ____________________________
                                                 Matthew Borden
                                                 J. Noah Hagey
                                                 Athul K. Acharya, OSB No. 152436
                                                 Gunnar K. Martz

                                                  Kelly K. Simon, OSB No. 154213

                                                  Attorneys for Plaintiffs




PAGE 9 - PLAINTIFFS’ 1ST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT
         U.S. DEPARTMENT OF HOMELAND SECURITY
